This cause coming on to be heard upon the demurrer of the relators to the respondent's answer, as *Page 641 
well as demurrers to portions of the answer and motion to strike portions of the answer, it is the judgment of the Court that the demurrer to the respondent's answer should be and the same is hereby sustained, upon the authority of the case of State ex rel. Davis, Attorney General, et al., v. City of Stuart, 97 Fla. 69, 120 So.2d 335. It is so ordered.
This ruling makes it unnecessary to pass upon said demurrers to portions of the answer and said motion to strike portions of the answer.
It is further ordered that the respondent be given leave to file an amended answer within 20 days from this date.
Demurrer to answer sustained.
BUFORD, C. J., and WHITFIELD, ELLIS, TERRELL and BROWN, J. J., concur.
DAVIS, J., disqualified.